COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-458-CV
 
IN RE AAA WORLD FURNITURE, LLC,                                      RELATORS
ALI MAVANI AND SALIM
VIRANI                                                           
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators= petition
for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
DAUPHINOT, J.; CAYCE, C.J.; and WALKER, J. 
 
DELIVERED: 
December 23, 2008




    [1]See
Tex. R. App. P. 47.4.